DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 09/16/2020, 08/19/2021, 10/27/2021, and 12/03/2021 are in compliance with the provisions of 37 CFR 1.97 and thus are being considered by the examiner.

Drawings
The drawings are objected to because reference character “220” has been used to designate both a “Y connection” in Figure 3 and something different in Figure 5B.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary 

Specification
The disclosure is objected to because of the following informalities:
Par. [0006] – all “wires” and “guidewires” need units (ex. “0.035 guidewire”)
Appropriate correction is required.

Claim Objections
Claims 9 and 13-14 are objected to because of the following informalities: all state “trough” instead of “through”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10 and 13-15 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “sufficient structural integrity” in claims 9 and 13-14 is a relative phrase which renders the claim indefinite. The phrase “sufficient structural integrity” is ambiguous and could be interpreted, for instance, that the introducer sheath could break while being guided transvascularly, as long as it makes it to a left atrium. Correction is required.
Since claim 10 depends on claim 9, and claim 15 depends on claim 14, these claims are also rejected for being indefinite.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




Claims 1-3, 7, 11-12, and 14-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Davies et al 2019 (US PGPub 2019/0374281, herein called “Davies”).
Regarding claim 1, Davies discloses an electrically enabled introducer sheath (medical device 100 includes electrically conductive elongate member 102, Figures 2A-D), comprising:
an elongate, flexible tubular body (elongate member 102 is shown to be flexible in Figures 11A-C, Par. ), having a proximal end (proximal end 114), a distal end (distal end 112) and an electrically conductive sidewall defining a central lumen (lumen 208);
a tubular insulation layer (electrical insulation 103) surrounding the electrically conductive sidewall and leaving exposed an annular conductive surface at the distal end (electrode 106 exposed at distal end 112 of elongate member 102);
and a proximal hub (hub 108) on the tubular body, having at least one access port in communication with the central lumen and a connector in electrical communication with the electrically conductive sidewall (hub connects elongate member 102 to energy source, Par. [0040] and [0102]). 
Regarding claim 2, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), wherein the electrically conductive sidewall comprises a stainless steel tube (elongate member made of electrically conductive material, including stainless steel, Par. [0103]). 
Regarding claim 3, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), wherein the annular conductive surface faces in a distal direction (seen in Figure 11A). 
Regarding claim 7, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), having an outside diameter of about 0.050 inches (elongate member 102 outer diameter is between 0.4-1.5 mm, or 0.016-0.059 inches). 
Regarding claims 11 and 12, both diameters of the instant introducer sheath are included in the prior art range, and are rejected on the same grounds.
Regarding claim 14, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), which exhibits sufficient structural integrity to guide a large bore catheter transvascularly through a septal wall and into a left atrium of a heart (device 100 uses energy to perforate atrial septum and allows for dilator to be advanced into left atrium, Par. [0093]).
Regarding claim 15, Davies discloses an electrically enabled introducer sheath as in Claim 14 (demonstrated previously), in which no part of the electrically conductive sidewall is a braided or woven wire (no braided or woven material is described as being part of elongate member 102, Par. [0103]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-6, 8-10, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Davies, as applied to claims 1 and 7 above, in view of Ciarrocca et al 2002 (US PGPub 2002/0095152, hereby called “Ciarrocca”).
Regarding claim 4, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), but is silent to distal projections at the distal end. Ciarrocca discloses an electrosurgical device with a serrated ablation electrode 712 (example in Figure 33E) in connection with an annular return electrode 718 (Figure 32B) wherein the distal end comprises at least one distal extension configured to enhance delivered energy density (Par. [0191]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine Davies’ concentric conductive tubes with Ciarrocca’s serrated distal end in order to precisely and effectively sever and ablate target tissue (Ciarrocca, Par. [0192]) such as creating a precise puncture through tissue, like an atrial septum (Davies, Par. [0093]).
Regarding claim 5, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), but is silent to multiple distal projections. Ciarrocca discloses comprising at least four distal projections; serrated ablation electrode 712 has multiple projections, as seen in Figure 33E and is thus rejected on similar grounds to claim 4.
Regarding claim 6, Davies discloses an electrically enabled introducer sheath as in Claim 1 (demonstrated previously), but is silent to a scalloped distal end. Ciarrocca discloses wherein the distal end comprises a scalloped surface; the active distal end 713 can be comprised of many different shapes, including pointed, serrated, semi-circular, and others, in order to generate high current density at the distal edge for controlled ablation (Par. [0191-0192] and [0195]). Since Ciarrocca discloses that the distal end concentrates current density, change in shape does not render the claim to be an improvement over the prior art, as stated in MPEP 2144.04(IV)(B).
Regarding claim 8, Davies discloses an electrically enabled introducer sheath as in Claim 7 (demonstrated previously), and while Davies discloses that tubular member defines a lumen of 0.0325-0.0335 inches (Par. [0078]) which is capable of introducing a guidewire towards the heart (Par. [0137]), they are silent to a lumen large enough for a 0.035 inch guidewire. Ciarrocca discloses having an inside diameter sufficient to receive a 0.035 inch guidewire, where return electrode 2522 has a diameter of 0.05-0.2 inches, which accommodates a return electrode wire 2524 within it (Par. [0244]). It would have been obvious to one of ordinary skill in the art at the time the invention was filed, to combine the ability of Davies’ concentric conductive layers to allow a guidewire therethrough, with Ciarrocca’s specific diameter, in order to accommodate the return 2524 and active 2534 electrode filaments to pass through (Par. [0244]).
Regarding claim 9, Davies and Ciarrocca disclose an electrically enabled introducer sheath as in Claim 8 (demonstrated previously), and Davies further discloses which in combination with an 0.035 inch guidewire has sufficient structural integrity to guide a large bore catheter transvascularly through a septal wall and into a left atrium of a heart (dilator advanced over device 100 after delivering energy to perforate atrial septum and enter left atrium, Par. [0093]). 
Regarding claim 13, as it is an exact duplicate of claim 9, it is rejected on the same grounds.
Regarding claim 10, Davies and Ciarrocca disclose an electrically enabled introducer sheath as in Claim 9 (demonstrated previously), and Davies discloses wherein the large bore catheter has an inside diameter sufficient to receive the introducer sheath therethrough. Davies discloses that a guidewire, sheath, and dilator are used to gain access to the heart in which device 100 is introduced to perform transseptal perforation (Par. [0137-0138]).  

Double Patenting
Applicant is advised that should claim 9 be found allowable, claim 13 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof, or vice versa, since they are duplicate claims.
When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Otsubo et al 2018 (WO 2018/163899) discloses a multi-layered conductive/insulative device, including distal electrode 34, conductive/insulative tube 31A/B, and flexible portion 32 with insulator/conductive 32A/B (Figure 2), further reading on electrically conductive sidewalls.
Goble et al 2000 (US Patent No. 6,074,386) discloses concentric electrodes 24, 32 and conductive wire 26; in addition to insulation 30, 22S, 22T (Figures 1 and 1A).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NANCY K SLOAN whose telephone number is (571)272-0818. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/NANCY K SLOAN/Examiner, Art Unit 3794                                                                                                                                                                                                        
/JOSEPH A STOKLOSA/Supervisory Patent Examiner, Art Unit 3794